Citation Nr: 0202628	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  99-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for a skin condition due 
to an undiagnosed illness.

2. Entitlement to service connection for breathing difficulty 
due to an undiagnosed illness.

3. Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder, due 
to undiagnosed illness.

4. Entitlement to service connection for a dental/jaw 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to September 
1973, and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued since April 
1994, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, that denied the 
veteran's claim of entitlement to service connection for the 
above conditions. 


REMAND

The veteran and his representative contend that service 
connection is warranted for a skin condition, a breathing 
disorder, and PTSD, all as due to undiagnosed illness, and as 
well for a dental/jaw condition.

The Board notes that the veteran was originally scheduled for 
a hearing on February 2, 2000.  On February 1, 2000, the 
veteran called and asked to have his hearing rescheduled due 
to severe weather conditions in the area.  His hearing was 
not rescheduled.  After contacting the veteran, he indicated, 
in a letter dated January 2002, that he wished to be 
scheduled for a "Travel Board" hearing.  As such, this case 
must be remanded for the veteran to be scheduled for a travel 
board hearing.

To ensure full compliance with due process requirements, this 
case is REMANDED for the following development:

The RO should schedule a personal hearing 
for the veteran before a member of the 
Board of Veterans' Appeals at the 
Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified, but he may submit additional evidence and 
argument on the matter (or matters) the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

